DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
 
The amendments filed on 03/22/2022 have been received, to which the Applicant is thanked. Claim 15 has been cancelled and removed from consideration. Claims 16-19 have been added into consideration. The Applicant has overcome the 112(b) rejections of record, and they have been withdrawn. 
  
Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants argument on pages 6 regarding Coles teaching the claim language “the amount of air moved along the first side is separately controllable from the amount of air moved along the second side”,
 
The examiner respectfully responds the claim language is broad, but clear, and Coles teaches the amount of air moved along the first side is separately controllable from the amount of air moved along the second side, as previously rejected in the Non-Final Rejection, which is all that is required. If the Applicant believes their invention further distinguishes from Coles, then the Examiner suggests the Applicant formally amended the claim language for the specific novelty they think separates their invention from the prior art, as the Applicants argument revolves around conjecture that is not in the claim language; the Applicants argument is not found to be convincing and the argument overcome.

In response to Applicants arguments regarding amended claim language,
 
The examiner respectfully responds the Applicants arguments are directed to new amendments to the claim language, which have been addressed in the rejection below. 
 
Claim Objections

Claim 1 is objected to because of the following informalities:  Claim 1 recites the amended limitation of “the panel”, of which the Examiner is interpreting as the vehicle interior panel, as identified in Line 1 of Claim 1. The Examiner suggests amending the panel to be the vehicle interior panel. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Claim 1 recites the amended limitation of “the door panel”, of which the Examiner is interpreting as the interior door panel, as identified in the same current amendments of Claim 1. The Examiner suggests amending the door panel to be the interior door panel. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 & 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (KR20120064910), hereinafter referred to as Sung, in view of Coles (GB2327148), in further view of Ito et al (US 2005/0067158), hereinafter referred to as Ito.

Regarding claim 1, Sung (KR20120064910) shows a vehicle interior panel (see Annotated Figure 1), comprising a thermoelectric air conditioner (30, Fig. 2) configured to move air from a vehicle passenger cabin (see Annotated Figure 1) along a first side (Fig. 2 – the first side correlates to the conditioning duct 40) of a thermoelectric device (31, Fig. 2) to change the temperature of the air before discharging the air back into the passenger cabin (Fig. 2), the thermoelectric air conditioner being further configured to move additional air along an opposite second side (Fig. 2 – the second side correlates to the conditioning duct 60) of the thermoelectric device (Fig. 2) and discharge the additional air to a location outside the passenger cabin (Fig. 2 – as the Applicant discloses a location outside of the passenger cabin to be a hollow portion in ¶0043, Lines 8-9, as does Sung show with the second side comprising the waste duct discharging the additional air to a location outside of the passenger cabin), the vehicle interior panel comprises of a side wall (see Annotated Figure 1), the additional air is discharged to said location outside the passenger cabin through a waste duct discharge port (Fig. 2 – as the Applicant discloses a location outside of the passenger cabin to be a hollow portion in ¶0043, Lines 8-9, as does Sung show with the second side comprising the waste duct discharging the additional air to a location outside of the passenger cabin) formed through the side wall (Fig. 2 – As the Applicant shows the waste duct discharge port formed through the side wall of the interior panel, or as ¶0043, Lines 6-8 of the Specifications 08/13/2019 states the trim piece 14, as seen in Fig. 4, by showing the waste duct 32 to be formed through the side wall, or trim piece 14, by being separated from the side wall 14 by the conditioning duct 30, as does Sung show the waste duct discharge port is formed through the side wall of the vehicle interior panel (see Annotated Figure 1), by being separated from the side wall by the conditioning duct 40).
However, Sung lacks showing wherein the amount of air moved along the first side is separately controllable from the amount of air moved along the second side.  
Coles (GB2327148), an air conditioning system with a thermoelectric device, is in the same field of endeavor as Sung which is an air conditioning system with a thermoelectric device.
Coles teaches wherein the amount of air moved along the first side (Fig. 1 – the first side is located within element 18) is separately controllable from the amount of air moved along the second side (Page 3, Lines 27-30 – the second side is located within element 20; the fan 23 of the second side can have a separate switch to operate the fan 23 to separately move air along the second side, without moving air along the first side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teachings of Coles to provide wherein the amount of air moved along the first side is separately controllable from the amount of air moved along the second side, which would give a stream of air at ambient temperature if desired (Page 3, Lines 29-30).
However, the combination of Sung & Coles lacks showing wherein the panel is an interior door panel, and a waste duct discharge port formed through a side wall of the door panel.
Ito (US 2005/0067158), an air conditioner for a vehicle, is in the same field of endeavor as Sung which is an air conditioner for a vehicle. 
Ito shows wherein the panel is an interior door panel (52, Fig. 4A), and a waste duct discharge port (74, Fig. 4A) formed through a side wall of the door panel (Fig. 4A).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung & Coles to incorporate the teachings of Ito to provide wherein the panel is an interior door panel, and a waste duct formed through a side wall of the door panel, which would enhance a thermal comfort of a passenger in the neighborhood of side windows in a vehicle passenger compartment (¶0014).


    PNG
    media_image1.png
    824
    903
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Sung shows further comprising a first air mover (20, Fig. 2) operable to move the air along the first side of the thermoelectric device (Fig. 2).
However, Sung lacks showing a second air mover operable to move the additional air along the second side of the thermoelectric device.  
Coles teaches a second air mover (23, Fig. 1) operable to move the additional air along the second side of the thermoelectric device (12, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teachings of Coles to provide a second air mover operable to move the additional air along the second side of the thermoelectric device, which would provide an easy to use system capable of cooling air despite humidity (Page 1, Lines 17-18).

Regarding claim 3, Sung shows further comprising a conditioning duct (40, Fig. 2) along which the air moves along the first side of the thermoelectric device (Fig. 2) and a separate waste duct (60, Fig. 2) along which the additional air moves along the second side of the thermoelectric device (Fig. 2).  

Regarding claim 4, Sung shows further comprising a conditioning duct intake port (Fig. 2 – the conditioning duct intake port to the conditioning duct 40 is located at the mouth of the conditioning duct 40, approximately located where element 70 is identified) through which air from the passenger cabin enters the conditioning duct (40, Fig. 2) and a conditioning duct discharge port (2, Fig. 2) through which air is discharged from the conditioning duct back into the passenger cabin (Fig. 2).  

Regarding claim 5, Sung shows further comprising a waste duct intake port (Fig. 2 – the intake port to the waste duct 60 is located at the mouth of the waste duct 60, approximately located where element 70 is identified) through which the additional air enters the waste duct (Fig. 2).

Regarding claim 6, Sung shows wherein the additional air moved along the second side of the thermoelectric device is drawn from the passenger cabin (Fig. 2 – the air that is moved along the second side of the thermoelectric device is drawn from the passenger cabin via element 1).  

Regarding claim 7, Sung shows wherein the location outside the passenger cabin is within a hollow portion of a structural member of a body of the vehicle (Fig. 2, Page 6, Lines 41-43 – the cooling device is located within a side of the vehicle in a structural member, where the seat belt is connected, in the hollow portion between the front door and the back door).  

Regarding claim 8, Sung shows wherein the structural member is a B-pillar (Fig. 2, Page 5, Lines 41-43 – the cooling device is located within a side of the vehicle, where the seat belt is connected, between the front door and the back door; to which it is known that the space between the front door and back door is known as the B-pillar, as it is an industry term).  

Regarding claim 12, Sung shows wherein the thermoelectric device includes a first heat sink (32, Fig. 2) at the first side (Fig. 2) and a second heat sink (33, Fig. 2) at the second side (Fig. 2), the first heat sink extending into a conditioning duct (40, Fig. 2) having opposite ends with a conditioning duct intake port and a conditioning duct discharge port connecting the conditioning duct with the passenger cabin (Fig. 2 – the conditioning duct 40 comprises of opposite ends, with respective intake and discharge ports, which connect the conditioning duct with the passenger cabin), and the second heat sink (33, Fig. 2) extending into a waste duct (Fig. 2) such that the conditioning and waste ducts are interconnected by the thermoelectric device (Fig. 2).  

Regarding claim 13, Sung shows wherein the air conditioner further comprises: a conditioning duct (40, Fig. 2) having an intake end (Fig. 2 – the intake end of the conditioning duct 40 is located at the lower end of the conditioning duct 40, as the Figure is shown, after the mixing chamber 70 in the air flow direction) and a discharge end (Fig. 2 – the discharge end of the conditioning duct is located approximately where element 2 is located); a first air mover (20, Fig. 2) positioned along the conditioning duct (Fig. 2 – Merriam-Webster defines Along: “in a line matching the length or direction of”. The Examiner is interpreting the first air mover to be positioned along the conditioning duct, as it is positioned in a line of airflow with the conditioning duct 40) to draw air from the passenger cabin through a conditioning duct intake port (Fig. 2 – the intake port to the conditioning duct 40 is located at the mouth of the conditioning duct 40, approximately located where element 70 is identified) at the intake end of the conditioning duct (Fig. 2), move the air along a first heat sink (32, Fig. 2) of the thermoelectric device (31, Fig. 2) positioned in the conditioning duct (Fig. 2), and discharge the air back into the passenger cabin through a conditioning duct discharge port (2, Fig. 2) at the discharge end of the conditioning duct (Fig. 2); a waste duct (60, Fig. 2) having an intake end (Fig. 2 – the intake end of the waste duct 60 is located at the lower end of the waste duct 60, as the Figure is shown, after the mixing chamber 70 in the air flow direction) and a discharge end (Fig. 2 – the discharge end of the waste duct 60 is located approximately where element 61 is identified); and a waste duct intake port (Fig. 2 – the intake port to the waste duct 60 is located at the mouth of the waste duct 60, approximately located where element 70 is identified) at the intake end of the waste duct (Fig. 2), move the additional air along a second heat sink (33, Fig. 2) of the thermoelectric device (31, Fig. 2) positioned in the waste duct (Fig. 2), and discharge the additional air through a waste duct discharge port (Fig. 2 – the discharge port for the waste duct is located approximately where element 61 is identified) at the discharge end of the waste duct (Fig. 2).
Coles teaches a second air mover (23, Fig. 1) positioned along the waste duct (20, Fig. 1) to draw the additional air through a discharge port (22, Fig. 1), and wherein the first and second air movers are separately controllable (Page 3, Lines 27-30 – the second side is located within the waste duct 20; the fan 23 of the second side can have a separate switch to operate the fan 23 to separately move air along the second side).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teachings of Coles to provide a second air mover positioned along the waste duct to draw the additional air through a discharge port, and wherein the first and second air movers are separately controllable, which would give a stream of air at ambient temperature if desired (Page 3, Lines 29-30).

Regarding claim 14, Sung shows wherein the additional air drawn through the waste duct intake port at the intake end of the waste duct is drawn from the passenger cabin (Fig. 2).  

Regarding claim 16, Sung shows wherein the side wall is a vertical side wall (see Annotated Figure 1).  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (KR20120064910), hereinafter referred to as Sung, in view of Coles (GB2327148), in further view of Ito et al (US 2005/0067158), hereinafter referred to as Ito, in further view of Inoue et al (US 5,450,894), hereinafter referred to Inoue.

Regarding claim 9, the combination of Sung, Coles, & Ito shows elements of the claimed invention as stated above in claim 1 including the thermoelectric device and the passenger cabin.
However, the combination of Sung & Coles lacks showing a temperature sensor positioned downstream from the thermoelectric device to sense the temperature of the air before the air is discharged back into the passenger cabin.  
Inoue (US 5,450,894), an air conditioning apparatus for a vehicle, is in the same field of endeavor as Sung which is an air conditioning apparatus for a vehicle.
Inoue teaches a temperature sensor (711, Fig. 128) positioned downstream from the thermoelectric device (701, Fig. 128) to sense the temperature of the air before the air is discharged back into the passenger cabin (Fig. 128, Col. 51, Lines 45-46 – the temperature sensor 711, which is located downstream of the evaporator 78, which itself is downstream of the thermoelectric device 701, senses temperature of the air (Col. 51, Lines 60-65) before it is discharged back into the passenger cabin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung, Coles, & Ito to incorporate the teachings of Inoue to provide a temperature sensor positioned downstream from the thermoelectric device to sense the temperature of the air before the air is discharged back into the passenger cabin, which would give the user the ability to control the cooling volume as desired, thereby increasing the power efficiency (Col. 2, Lines 18-20).

Regarding claim 10, Sung shows wherein the thermoelectric air conditioner is configured to communicate with a controller (Page 4, Lines 13-14). 
However, the combination of Sung & Coles lacks showing wherein the controller receives air temperature information from the air conditioner and controls the air conditioner based on the air temperature information.  
Inoue teaches the controller (717, Fig. 128) receives air temperature information from the air conditioner and controls the air conditioner based on the air temperature information (Col. 51, Lines 60-65 – the first step upon startup when the air conditioning switch is turned on, the controller 717 receives temperature information t1, as detected by the temperature sensor 711, to which such information is used in the next step 1320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung & Coles to incorporate the teachings of Inoue to provide wherein the controller receives air temperature information from the air conditioner and controls the air conditioner based on the air temperature information, which would give the user the ability to control the cooling volume as desired, thereby increasing the power efficiency (Col. 2, Lines 18-20).

Regarding claim 11, Sung shows wherein the thermoelectric air conditioner is configured to communicate with a controller (Page 4, Lines 13-14). 
However, the combination of Sung & Coles lacks showing wherein the controller receives temperature setpoint information and controls the air conditioner based on the setpoint information.  
Inoue teaches wherein the controller (717, Fig. 128) receives temperature setpoint information (t0/t1, Col. 51, Lines 60-65) and controls the air conditioner based on the setpoint information (Col. 51, Lines 60-68 – Step 1320 compares the set temperature t0 and t1, in a process to control the air conditioner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung & Coles to incorporate the teachings of Inoue to provide wherein the controller receives temperature setpoint information and controls the air conditioner based on the setpoint information, which would give the user the ability to control the cooling volume as desired, thereby increasing the power efficiency (Col. 2, Lines 18-20).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (KR20120064910), hereinafter referred to as Sung, in view of Coles (GB2327148), in further view of Ito et al (US 2005/0067158), hereinafter referred to as Ito, in further view of Shindo et al (US 7,434,608), hereinafter referred to as Shindo.

Regarding claim 17, Sung shows elements of the claimed invention as stated above in claim 1 including the waste duct discharge port, and a side wall mounted in a vehicle that includes the vehicle passenger cabin.
However, the combination of Sung, Coles, & Ito lacks showing wherein the waste duct discharge port is formed through the side wall in a horizontal direction.
Shindo (US 7,434,608), a vehicle ventilation system, is in the same field of endeavor as Sung which is a vehicle ventilation system.
Shindo teaches wherein the duct port (Fig. 12 – the Examiner is using the broadest reasonable interpretation to understand that when the door opens, ducts 14 & 16 do not stretch with the opening of the door, as that would impede the ability of the driver/passenger from entering the car through said door; and the Examiner is interpreting the ducts 14 & 16 to have apertures at the limits of the door that are disconnected from each respective end when the door opens, and seals so that the system is functional, when the door is closed. The duct port is located at where element 16 is split by the door 32) is formed through the side wall (Fig. 12 – the side wall is located on the rear face of the vehicle door 32, in a rear facing, horizontal manner) in a horizontal direction (Fig. 12) as mounted in a vehicle (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung, Coles, & Ito to incorporate the teachings of Shindo to provide wherein the waste duct discharge port is formed through the side wall in a horizontal direction, which would provide new air blowing units which can switch or reverse airflow direction of an inlet and an outlet while also being able to switch between an air passage connection between duct portions (Col. 1, Lines 28-32).

Regarding claim 18, Sung shows further comprising a waste duct (60, Fig. 2) along which the additional air moves along the second side of the thermoelectric device (Fig. 2), wherein the waste duct includes the waste duct discharge port (Fig. 2) and a main portion (see Annotated Figure 1) that extends in a direction of the panel (Fig. 2) as mounted in a vehicle that includes the vehicle passenger cabin (see Annotated Figure 1).  
	However, the combination of Sung, Coles, & Ito lacks showing a main portion that extends in a direction between forward and rearward sides of the panel.
	Shindo teaches a main portion (16, Fig. 12 – the duct 12 comprises of a main portion that extends in a direction between forward and rearward sides of the door 32, of which itself at least is configured as a panel) that extends in a direction between forward and rearward sides of the panel (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung, Coles, & Ito to incorporate the teachings of Shindo to provide a main portion that extends in a direction between forward and rearward sides of the panel, which would provide new air blowing units which can switch or reverse airflow direction of an inlet and an outlet while also being able to switch between an air passage connection between duct portions (Col. 1, Lines 28-32).

Regarding claim 19, Sung shows elements of the claimed invention as stated above in claim 1 including the vehicle interior panel comprises of a side wall.
However, the combination of Sung, Coles, & Ito lacks showing wherein the side wall is not visible in the passenger cabin when a vehicle door including the panel is closed when mounted to a vehicle that includes the vehicle passenger cabin.
Shindo (US 7,434,608), a vehicle ventilation system, is in the same field of endeavor as Sung which is a vehicle ventilation system.
Shindo teaches wherein the side wall (Fig. 12 – the side wall of the door is located on the rear end face of the vehicle door 32 that faces the rear portion of the vehicle) is not visible in the passenger cabin when a vehicle door (32, Fig. 12) including the panel is closed (Col. 8, Lines 21-23 – the side wall of the vehicle door is not visible in the passenger cabin when the vehicle door is closed) when mounted to a vehicle that includes the vehicle passenger cabin (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Sung, Coles, & Ito to incorporate the teachings of Shindo to provide wherein the side wall is not visible in the passenger cabin when a vehicle door including the panel is closed when mounted to a vehicle that includes the vehicle passenger cabin, which would provide new air blowing units which can switch or reverse airflow direction of an inlet and an outlet while also being able to switch between an air passage connection between duct portions (Col. 1, Lines 28-32).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/             Examiner, Art Unit 3762                                                                                                                                                                                           
/AVINASH A SAVANI/             Primary Examiner, Art Unit 3762